Case: 17-30439   Document: 00514562863    Page: 1   Date Filed: 07/19/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                               No. 17-30439                       July 19, 2018
                             Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

TREMELL ARMSTEAD, also known as Mel Armstead,

                                          Defendant-Appellant


                Appeal from the United States District Court
                   for the Eastern District of Louisiana


ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
FORTUNATO P. BENAVIDES, Circuit Judge:
      Tremell Armstead (“Armstead”) appealed the district court’s denial of his
motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on
Amendment 782 to the United States Sentencing Guidelines, which lowered
the base offense levels in the drug quantity table of U.S.S.G. § 2D1.1(c).
Relying on our precedent, this Court affirmed the district court’s judgment.
United States v. Armstead, 706 F. App’x 219 (5th Cir. 2017) (citing United
States v. Benitez, 822 F.3d 807, 810 (5th Cir. 2016)). The Supreme Court
    Case: 17-30439    Document: 00514562863    Page: 2   Date Filed: 07/19/2018


                                No. 17-30439

granted Armstead’s petition for writ of certiorari and vacated our judgment
and remanded the case to us for further consideration in light of Hughes v.
United States, 138 S. Ct. 1765 (2018).
      In Benitez, the defendant had entered into a plea agreement pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(C), and the parties had stipulated
that 63 months was an appropriate sentence. 822 F.3d at 809. Relying on
Justice Sotomayor’s concurring opinion in Freeman v. United States, this Court
noted that Benitez’s plea agreement did not:      (1) provide for him to be
sentenced within a particular guideline sentencing range; (2) provide for a
specific term of imprisonment based on a guidelines sentencing range relevant
to the subject offense; or (3) expressly use a particular guideline sentencing
range to determine the sentence. Id. at 812 (citing Freeman, 131 S. Ct. 2865,
2697-98 (2011) (Sotomayor, J., concurring)). We held that because Benitez’s
sentence was not based on the quantity of drugs or the advisory guideline
range, the district court had no authority to reduce the sentence under
§ 3582(c)(2). Id.
      In Hughes, the Supreme Court abrogated our holding in Benitez. 138 S.
Ct. 1765. The Supreme Court explained that a sentence imposed pursuant to
a Rule 11(c) or “Type-C” plea agreement was typically based on the sentencing
guideline range because the court must first evaluate the stipulated sentence
in light of the defendant’s sentencing guideline range. Id. at 1775–76. The
Court held that a “sentence imposed pursuant to a Type–C agreement is ‘based
on’ the defendant’s Guidelines range so long as that range was part of the
framework the district court relied on in imposing the sentence or accepting
the agreement.” Id. at 1775.
      In the case at bar, it is undisputed that Armstead entered into a
“Type- C” agreement in which the parties agreed that the appropriate term of



                                         2
    Case: 17-30439    Document: 00514562863     Page: 3   Date Filed: 07/19/2018


                                No. 17-30439

imprisonment was 180 months. At the sentencing hearing, the district court
referred to the applicable guideline range that had been calculated by the
probation officer and noted that it was lower than the stipulated sentence of
180 months.    We conclude that Armstead’s sentence was “based on” his
guideline range because it was part of the framework the court relied upon in
imposing his sentence.     Moreover, subsequent to Armstead’s sentencing
hearing, Amendment 782 had the effect of lowering Armstead’s guideline
range, rendering him eligible for a sentence reduction under § 3582(c)(2).
However, we express no opinion as to whether the district court should exercise
its discretion to reduce Armstead’s sentence.
      For the above reasons, we VACATE and REMAND for resentencing
consistent with our opinion.




                                      3